Citation Nr: 9921184	
Decision Date: 07/29/99    Archive Date: 08/03/99

DOCKET NO.  95-42 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
frozen feet with peripheral neuropathy, currently evaluated as 30 
percent disabling.

2.  Entitlement to a total disability rating based on individual 
unemployability due solely to service-connected disability.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and former customer


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office in Wichita, Kansas (RO), 
which denied the benefits sought on appeal.  The veteran, who had 
active service from July 1949 through September 1952, appealed 
those decisions to the BVA, and the case was referred to the 
Board for further review.  

In a July 1997 decision, the Board denied a claim of entitlement 
to service connection for residuals of frostbite of the hands on 
the basis that the claim was not well grounded, denied an 
evaluation in excess of 30 percent for residuals of frozen feet 
with peripheral neuropathy, and denied entitlement to a total 
disability rating based on individual unemployability due solely 
to service-connected disability.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (formerly known as the United States Court of 
Veterans Appeals) (Court) and the parties filed a Joint Motion 
for Partial Remand and for a Stay of  Proceedings.  In that 
motion, the parties requested that the Court vacate the Board's 
denials of an evaluation in excess of 30 percent for residuals of 
frozen feet with peripheral neuropathy and entitlement to a total 
disability rating based on individual unemployability.  In 
addition, the appellant's attorney indicated that the appellant 
withdrew the appeal as to the issue of entitlement to service 
connection for residuals of frostbite of the hands.  In a 
December 1998 order, the Court granted the parties' joint motion, 
vacated that portion of the Board's decision that denied an 
evaluation in excess of 30 percent for residuals of frozen feet 
with peripheral neuropathy and entitlement to a total disability 
rating based on individual unemployability, and remanded the case 
to the Board for further consideration.  Pursuant to this order, 
the case was returned to the Board.


REMAND

The Board finds that pursuant to the parties' joint motion 
granted by the Court, and in order to comply with the order of 
the Court, further development is necessary.  In this regard, the 
Board notes that the parties primarily requested remand so that 
new cardiovascular regulations, effective January 12, 1998, and 
codified at 38 C.F.R. § 4.104, could be taken into consideration.  
These regulations include Diagnostic Code 7122 which pertains to 
residuals of a cold injury and permits peripheral neuropathy to 
be evaluated separately.  See 68 Fed. Reg. 37,778 (July 14, 
1998).  The Court has held that where the law or regulations 
change while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet.App. 308, 312-313 (1991).  To date, 
the RO has not had the opportunity of initially adjudicating the 
veteran's entitlement to an increased evaluation for residuals of 
frozen feet with peripheral neuropathy under the recently 
finalized regulatory changes.  As the issue of entitlement to a 
total disability rating based on individual unemployability is 
inextricably intertwined with the claim for an increased rating, 
it also is returned to the RO for further adjudication. 

Accordingly, this case is REMANDED for the following actions:  
    
The RO should review the evidence, 
determine whether any additional evidence 
(to include VA examination) is warranted, 
and readjudicate the veteran's claims of 
entitlement to an evaluation in excess of 
30 percent for residuals of frozen feet 
with peripheral neuropathy, taking into 
account the new criteria for rating 
cardiovascular disabilities effective 
January 12, 1998, and Karnas v. Derwinski, 
1 Vet.App. 308, 312-313 (1991), and 
entitlement to a total disability rating 
based on individual unemployability due 
solely to service-connected disability.    
 
If any decision remains adverse to the veteran, he and his 
attorney should be provided with an appropriate supplemental 
statement of the case and an opportunity to respond thereto.  The 
case then should be returned to the Board for further appellate 
consideration.



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).










